EXHIBIT 10.39

PRUDENTIAL FINANCIAL, INC.

2011 DEFERRED COMPENSATION PLAN FOR NON-EMPLOYEE DIRECTORS

Prudential Financial, Inc. (the “Company”) hereby establishes a nonqualified
deferred compensation plan for members of the Board of Directors of the Company
who are not employees or officers of the Company (“Non-Employee Directors”) to
be known as the Prudential Financial, Inc. 2011 Deferred Compensation Plan for
Non-Employee Directors (the “Plan”). The purpose of the Plan is to enhance the
Company’s ability to attract and retain Non-Employee Directors whose training,
experience and ability will promote the interests of the Company and to directly
align the interests of such Non-Employee Directors with the interests of the
Company’s stockholders. The Plan is designed to permit Non-Employee Directors to
defer the receipt of all or a portion of the compensation otherwise payable to
them for services to the Company as members of the Board.

The Plan is effective as of January 1, 2011 (the “Effective Date”). The Plan is
intended to be, and shall be administered as, an unfunded plan maintained for
the purpose of providing deferred compensation for the Non-Employee Directors
and, as such, is not an “employee benefit plan” within the meaning of Title I of
ERISA (as defined below). The Plan is intended to be a continuation of the
Prudential Deferred Compensation Plan for Non-Employee Directors (as amended
through October 7, 2007, the “Predecessor Plan”). All deferrals from and after
the Effective Date shall be made under the Plan and no deferrals will be made
under the Predecessor Plan.

ARTICLE I

DEFINITIONS

(a) “Adjustment Event” means any stock dividend, stock split or share
combination of, or extraordinary cash dividend on, the Common Stock or
recapitalization, reorganization, merger, consolidation, split-up, spin-off,
combination, dissolution, liquidation, exchange of shares, warrants or rights
offering to purchase Common stock at a price substantially below fair market
value or other similar event affecting the Common Stock of the Company.

(b) “Board” means the Board of Directors of the Company.

(c) “Code” means the Internal Revenue Code of 1986, as amended.

(d) “Committee” means the Committee that has been appointed by the Board
pursuant to Article V of the Plan.

(e) “Common Stock” means the common stock, par value $0.01, of the Company.

(f) “Company” means Prudential Financial, Inc.

(g) “Deferred Compensation Accounts” shall have the meaning set forth in Article
III of the Plan.



--------------------------------------------------------------------------------

(h) “Deferred Stock Units” shall have the meaning set forth in Section 3.3(b) of
the Plan.

(i) “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended.

(j) “Exchange Act” means the Securities Exchange Act of 1934, as amended.

(k) “Fees” includes all fee income payable to Non-Employee Directors for their
service on the Board, including, but not limited to (i) annual retainer fees
(whether paid in equity or cash), (ii) meeting fees (including orientation
meeting fees), and (iii) compensation that may be payable to such Non-Employee
Directors for serving on any of the committees of the Board, as chairperson of
any of the committees of the Board or as Lead Director. The term “Fees” does not
include travel payments that may be made to such Non-Employee Directors as a
result of attending meetings of the Board, payments that constitute
reimbursement for expenses incurred by such Non-Employee Director in connection
with his or her services to the Board, nor any fees that may be payable to such
Non-Employee Director for service as a trustee of The Prudential Foundation.

(l) “Fixed Units” shall have the meaning set forth in Section 3.3(b) of the
Plan.

(m) “Non-Employee Director” means any Director of the Company who is not a
salaried officer or employee of either the Company or any of its affiliates.

(n) “Participant” means a Non-Employee Director of the Company (and, if
applicable, their beneficiaries) who has elected to (or been required to)
participate in the Plan.

(o) “Plan Year” means the calendar year.

(p) “Retirement Date” means the first day of the month following the month in
which the Participant terminates his or her services as a Non-Employee Director.

(q) “Subsidiary” means any corporation or partnership in which the Company owns,
directly or indirectly, more than 50% of the total combined voting power of all
classes of stock of such corporation or of the capital interest or profits
interest of such partnership.

(r) “Unforeseeable Emergency” means a severe financial hardship to the
Participant resulting from an illness or accident of the Participant or the
Participant’s spouse or dependents; loss of the Participant’s property due to
casualty; or other similar extraordinary and unforeseeable circumstances arising
as a result of events beyond the control of the Participant. Whether a
Participant has an Unforseeable Emergency shall be determined on the particular
facts and circumstances pertaining to such Participant, in accordance with the
provisions of Section 409A of the Code and the regulations promulgated
thereunder.

 

2



--------------------------------------------------------------------------------

ARTICLE II

PARTICIPATION REQUIREMENTS

2.1. Eligibility. All Non-Employee Directors are eligible to participate in the
Plan. A Non-Employee Director will be deemed a Participant in the Plan if he or
she defers all or a portion of the Fees to be earned during a Plan Year as
provided herein.

2.2. Elections.

(a) General Rules. The election to defer all or a portion of the Participant’s
Fees for the next Plan Year, as well as the election of the form and timing of
any distributions on the Participant’s behalf with respect to amount deferred
during such Plan Year, shall be made by written notice delivered by the
Participant to the Company not later than the last day of the open trading
window under the Company’s Personal Securities Trading Policy immediately
preceding the first day of such Plan Year. In the case of a Non-Employee
Director who first becomes eligible during such Plan Year, such election must be
made by written notice not later than thirty (30) days after such Non-Employee
Director first becomes a member of the Board; provided, however, that with
respect to such initial elections, no Fees attributable to the period before
which the election is made and presented to the Company are eligible for
deferral under this Plan. Each such election shall be irrevocable during such
Plan Year and thereafter, except as set forth below.

(b) Amendment of Election Form. Each Participant may amend his or her election
forms with respect to his or her Deferred Compensation Account balance (i) to
change the previously-elected form of distribution in respect of all
distributions under the Plan to another distribution form permitted under
Section 4.1, or (ii) to change the starting date for commencement of all
payments under the Plan to another definitely determinable date, provided,
however that such election shall be made during an open trading window under the
Company’s Personal Securities Trading Policy. Notwithstanding the foregoing, to
be effective, any election made pursuant to this Section 2.2(b) must satisfy the
following conditions: (x) it must be made at least twelve months prior to the
date as of which distribution to the Participant in respect of his or her
Deferred Compensation Account would otherwise have been made to the Participant
and (y) it must defer the commencement date of distribution to the Participant
in respect of his or her Deferred Compensation Account for at least five
(5) years from the date that would have applied absent such election.

ARTICLE III

DEFERRED COMPENSATION ACCOUNTS

3.1. Establishment of Deferred Compensation Accounts. An account shall be
established for each Participant which shall be designated as his or her
Deferred Compensation Account. Each Participant’s Deferred Compensation Account
may be sub-allocated as a recordkeeping matter and accounting convenience, but
the Company shall not be required to segregate any amounts credited to the
Deferred Compensation Accounts in any manner or in any form, except in its sole
discretion.

3.2. Crediting of Fees to Deferred Compensation Accounts. Upon the execution of
a valid election form pursuant to Section 2.2(a) with respect to the deferral of
Fees attributable to services performed by the Participant in the next Plan
Year, such Fees shall be credited to the Participant’s Deferred Compensation
Accounts as and when such Fees would have otherwise been paid to the Participant
(i.e. on the last business day of each calendar quarter to which such Fees
relate).

 

3



--------------------------------------------------------------------------------

3.3. Earnings Indices and Investment Options; Allocation Limitations. A
Participant’s Deferred Compensation Account will be credited with notional
interest, earnings (and, where applicable, notional investment gain or loss)
that are intended to mirror the investment performance and results of the
notional investment options made available under the Plan from time to time and
selected by the Participant on the Participation Agreement, subject to the
limitations set forth below:

(a) Sub-Allocation of Deferred Compensation Accounts. Amounts credited to each
Participant’s Deferred Compensation Account shall be identified in the Plan’s
records as comprised of two subaccounts, as follows:

(i) Amounts credited to an applicable Participant’s Deferred Compensation
Account as a result of mandatory/required deferrals under the Company’s
compensation program for Non-Employee Directors as may be in effect from time to
time (the “Mandatory Deferrals”); and

(ii) Amounts credited to an applicable Participant’s Deferred Compensation
Account as a result of elective deferrals of Fees by the Participant (the
“Elective Deferrals”);

(b) Available Notional Investment Options under the Plan. The Committee may from
time to time determine the notional investment options available to Participants
under the Plan, which notional investment options shall include deferred stock
units intended to mirror the performance of shares of Common Stock (“Deferred
Stock Units”), with each Deferred Stock Unit the equivalent of one share of
Common Stock and fixed units intended to mirror the performance of the Fixed
Rate fund, on of the actual investment options available to participants of the
Prudential Employee Savings Plan (“Fixed Units”). Other notional investment
options, if any, may, but are not required to, mirror some or all of the
investment alternatives made available from time to time to participants of the
Prudential Employee Savings Plan.

(i) With respect to amounts deemed allocated to Fixed Units, or other notional
investment options other than the Deferred Stock Units, if any, such amounts
will be credited with interest or earnings (or losses), as applicable, in the
same general manner as interest or earnings (and losses), as applicable, would
be credited to amounts invested in the Fixed Rate Fund or other actual
investment fund, as applicable.

(ii) With respect to amounts deemed allocated to Deferred Stock Units by any
Participant, such amounts will be credited under the Plan as if the Participant
had actually purchased shares of Common Stock on the date of such deferral. If
dividends on the Common Stock are declared while a Participant holds Deferred
Stock Units in his or her Deferred Compensation Account, additional Deferred
Stock Units will be credited to such Deferred Compensation Account in the
following manner. First, a notional value equal to the cash value of dividends
that would be paid upon the same number of whole shares of Common Stock as the
Participant has Deferred Stock Units in his or her Deferred Compensation Account
on the

 

4



--------------------------------------------------------------------------------

dividend crediting date (e.g., the date such dividend is payable) will be
calculated. Second, such notional value will be deemed to be allocated to the
Participant’s Deferred Compensation Account and credited to a corresponding
number of Deferred Stock Units to such Deferred Compensation Account (in whole
or fractional units) as of the same date, as soon as administratively
practicable.

(c) Allocation Limitations. Generally, a Participant may elect a combination of
the available notional investment options with respect to the amount of Fees
deferred under the Plan, subject to the limitations set forth below:

(i) Mandatory Deferrals. With respect to any Mandatory Deferrals, such amounts
(and any notional dividends paid with respect to such amounts) may only be
allocated to the Deferred Stock Units under the Plan.

(ii) Elective Deferrals. With respect to any Elective Deferrals, such amounts
(including any earnings) may be allocated to Deferred Stock Units, Fixed Units
or any other notional investment option made available under the Plan; provided,
however, that the Participant’s allocation of his or her account must be stated
in five percent (5%) increments.

(d) Changing Notional Investment Options. Subject to the allocation limitations
set forth in Section 3.3(c) above, a Participant may change how the notional
amounts reflected in his or her account are deemed invested by completing an
account reallocation form. Such deemed investment allocations may be changed
periodically during an open trading window under the Company’s Personal
Securities Policy, and in no event more than once per calendar quarter. Changes
will be effective the first day of the following month (or at such other time as
the Committee may determine). To the extent that additions to, or subtractions
from, the number of indices/notional investment options are made under this
Plan, Participants will be asked to complete an account reallocation form to
indicate if they wish to reallocate their notional account balances. In the
event no such form is received, no changes to the Participant’s account will be
made except that, in the event a particular notional investment option is
eliminated and no form has been completed, the notional amounts credited in such
eliminated option shall be credited under the Fixed Units (or, if such option
has been eliminated, a notional investment equivalent to any money market fund
option offered under the Prudential Employee Savings Plan) as of the date of
such elimination (or as soon as administratively practicable thereafter).

(e) Account Valuation. With respect to any distribution for a Participant’s
Deferred Compensation Account as provided for in Article IV of the Plan, the
aggregate value of any such distribution shall be calculated by reference to the
notional value of the Deferred Compensation Account as of the last day of the
month prior to the month in which such distribution is either anticipated to
commence or has been requested to commence by the Participant (or Beneficiary,
as applicable).

 

5



--------------------------------------------------------------------------------

ARTICLE IV

DISTRIBUTIONS FROM THE PLAN

4.1. Timing and Form of Distribution. The Company shall pay to the Participant
(or, in the event of the Participant’s death, to the Participant’s designated
beneficiary) a sum equal to the amount then standing to his or her credit in his
or her Deferred Compensation Account (plus earnings as provided for under
Section 3.3 herein), in the following manner:

(a) Retirement Distributions. Payment of a Participant’s Mandatory Deferrals for
any Plan Year and, unless an In-Service Distribution is elected pursuant to
Section 4.1(b), payment of the Participant’s Elective Deferrals for any Plan
Year shall be made in the following manner:

(i) Lump Sum or Installment Payments. Payments shall be made in a lump sum, or
in installments (either five (5) or ten (10) annual installments, if the form of
distribution is Common Stock or cash, and/or sixty (60) or one hundred twenty
(120) monthly installments, if the form of distribution is cash), as elected by
the Participant in his or her deferral election form, to begin on either
(i) within 90 days following the Participant’s Retirement Date, (ii) such later
date as selected by the Participant in accordance with the provisions of
Section 2.2. In the event an installment option is chosen, such installments
shall be as nearly equal as practicable and shall continue even if the
Participant again serves on the Board. The form of distribution shall be either
cash or Common Stock, at the election of the Participant.

(ii) Small Account Balances – Lump Sum Cashout. Notwithstanding the foregoing,
in the event the amount scheduled for distribution on or following the
Participant’s Retirement Date in installments (rather than lump sum) is ten
thousand dollars ($10,000) or less at the time distributions would commence by
reason of the application of this Section 4.1(a), payment of such portion of
Participant’s Deferred Compensation Account balance shall be made in a single
lump sum in cash within 90 days of the date such distribution would otherwise
have commenced, notwithstanding the form of benefit payment elected by the
Participant. For purposes of this Section, a Participant’s account balance shall
be valued in accordance with the general provisions of Section 3.3(e).

(b) Scheduled In-Service Distributions. A Participant may elect pursuant to
Section 2.2 to receive payment of the Participant’s Elective Deferrals for any
Plan Year while the Participant is still a member of the Board (an “In-Service
Distribution”) in the following manner:

(i) Lump Sum or Installment Payments. Payments shall be made in a lump sum, or
in installments (either five (5) or ten (10) annual installments, if the form of
distribution is Common Stock or cash, and/or sixty (60) or one hundred twenty
(120) monthly installments, if the form of distribution is cash), as elected by
the Participant in his or her deferral election form, to begin on such date as
specified by the Participant on his or her deferral election form, which date
shall be at least two (2) years after the end of the Plan Year with respect to
which such Elective Deferrals relate. In the event an installment option is
chosen, such installments shall be as nearly equal as practicable. The form of
distribution shall be either cash or Common Stock, at the election of the
Participant.

(ii) Separate Annual Elections. Any desired In-Service Distribution must be
separately elected for each Plan Year’s Elective Deferrals.

(iii) Termination of Board Service. Notwithstanding the above, if the
Participant’s service on the Board either before payments under the In-Service
Distribution commence or while such payments are being made, the In-Service
Distribution shall cease and the balance of the Participant’s Deferred
Compensation Account shall be paid in accordance with the Participant’s election
pursuant to Section 4.1(a).

 

6



--------------------------------------------------------------------------------

(iv) Small Account Balances – Lump Sum Cashout. Notwithstanding the foregoing,
in the event the amount scheduled for an In-Service Distribution with respect to
a Plan Year’s Elective Deferrals is ten thousand dollars ($10,000) or less at
the time distribution of the In-Service Distribution would commence, payment of
such In-Service Distribution shall be made in a single lump sum on the first
scheduled payment date, notwithstanding the form of benefit payment elected by
the Participant. For purposes of this Section, a Participant’s account balance
shall be valued in accordance with the general provisions of Section 3.3(e).

(c) Normal Form of Benefits. In the event no election is made pursuant to this
Article IV, payments shall be made in lump sum within 90 days following the
Participant’s Retirement Date, with the portion of the Participant’s Deferred
Compensation Account notionally invested in Deferred Stock Units distributed in
Common Stock and the remainder distributed in cash.

(d) Death of Participant. Notwithstanding the above, if the Participant dies
(either before payments commence from the Plan or while such payments are being
made), the balance of the Participant’s Deferred Compensation Account shall
immediately become due and payable in one lump sum in cash to the Participant’s
beneficiary or, if no beneficiary is designated or then living, to the
Participant’s estate within 90 days of the date of the Participant’s death.

4.2. Distribution Due to Unforeseeable Emergency. A Participant may, upon
submission such evidence thereof as the Committee shall require, receive a
distribution from his or her Deferred Compensation Account on account of an
Unforseeable Emergency. The amount that may be distributed pursuant to the
immediately preceding sentence shall not exceed the amount necessary to resolve
the financial need arising due to an Unforseeable Emergency and the taxes that
would due upon such distribution. In no event shall any financial need be deemed
an Unforseeable Emergency to the extent that the related financial need is or
may be relieved through reimbursement or compensation from insurance or
otherwise, by liquidation of the Participant’s assets, to the extent such
liquidation would not itself cause severe financial hardship, or by cessation of
deferrals under the Plan. Any distribution on account of an Unforeseeable
Emergency shall be made within 30 days of the date that the Committee shall have
determined that such an Unforeseeable Emergency exists to enable the Participant
to receive a distribution under this Section 4.2.

ARTICLE V

ADMINISTRATION OF THE PLAN

5.1. Administration of the Plan. The Board shall appoint a Committee to
administer the Plan, which shall be comprised of one or more executive officers
of the Company. The Committee shall maintain such procedures and records as will
enable the Committee to determine the Participants and their beneficiaries who
are entitled to receive benefits under the Plan and the amounts thereof.

 

7



--------------------------------------------------------------------------------

5.2. General Powers of Administration. The Committee shall have the exclusive
right, power, and authority to interpret, in its sole discretion, any and all of
the provisions of the Plan; and to consider and decide conclusively any
questions (whether of fact or otherwise) arising in connection with the
administration of the Plan or any claim for benefits arising under the Plan. Any
decision or action of the Committee shall be conclusive and binding on the
Company and the Participants. The Plan is designed to comply with the applicable
requirements of Section 409A of the Code and the regulations promulgated
thereunder, and shall be administered and construed to the maximum extent
possible consistent with the requirements of such Section and such regulations.

ARTICLE VI

AMENDMENT AND TERMINATION

6.1. Amendment of the Plan. The Committee shall have the authority to adopt
minor amendments to the Plan without prior approval by the Board that:

(a) are necessary or advisable for purposes of complying with applicable laws
and regulations;

(b) relate to administrative practices under the Plan (including, but not
limited to, the establishment of any procedures or processes or accounts related
to the distribution of Common Stock or other amounts under the Plan);

(c) relate to the selection or deletion of additional notional investment
options for Participants in their accounts; or

(d) have an insubstantial financial effect on the Plan.

The Board shall have the authority to adopt any other amendments to the Plan not
encompassed under the terms of the preceding sentence, except that any amendment
to increase the number of shares to be distributed under Article VII shall be
approved by the Company’s shareholders. Any such amendments must be made by
written instrument, and notice of such amendments shall be provided as soon as
practicable to Participants after their adoption.

6.2. Limitations on Amendment or Termination of the Plan. The Company reserves
the right to amend or terminate the Plan in any respect and at any time, without
the consent of Participants or beneficiaries; provided, however, that the
following conditions with respect to such amendment or termination must be
satisfied in order for such amendment or termination to be binding and in
effect:

(a) Such amendment or termination must be made pursuant to a written resolution
of the Committee which is approved thereafter by the Board; and

(b) Such amendment or termination resolution may not adversely affect the rights
of any Participant or beneficiary to receive benefits earned and accrued under
the Plan prior to such amendment or termination; provided, however, that the
following shall not be deemed to violate this provision:

(i) any alteration of the notional investment options under the Plan,

 

8



--------------------------------------------------------------------------------

(ii) any acceleration of payments of amounts accrued under the Plan by action of
the Committee or the Corporate Governance Committee or by operation of the
Plan’s terms; or

(iii) any decision by the Committee or the Corporate Governance Committee to
limit participation (or other features of the Plan) prospectively under the
Plan.

ARTICLE VII

GENERAL PROVISIONS

7.1. Common Stock Subject to the Plan. The number of shares of Common Stock that
may be distributed under the Plan in accordance with Article IV shall be 500,000
shares of Common Stock less that number of shares of Common Stock that have
previously been issued and/or are issued after the Effective Date under the
Predecessor Plan, which number may be modified by the Corporate Governance
Committee for an Adjustment Event.

7.2. Participant’s Rights Unsecured and Unfunded. This Plan is an unfunded plan
maintained primarily to provide deferred compensation benefits for Non-Employee
Directors, and therefore is exempt from the provisions of Parts 2,3 and 4 of
Title I of ERISA. Accordingly, no assets of the Company shall be segregated or
earmarked to represent the liability for accrued benefits under the Plan.
Amounts referenced in Participant account statements are only recordkeeping
devices reflecting such liability for accrued benefits, and do not reflect any
actual amounts credited. The right of a Participant (or his or her Beneficiary)
to receive a payment hereunder shall be an unsecured claim against the general
assets of the Company or any successor to the Company. All payments under the
Plan shall be made from the general funds of the Company or any successor. The
Company is not required to set aside money or any other property to fund its
obligations under the Plan, and all amounts that may be set aside by the Company
prior to the distribution of account balances under the terms of the Plan remain
the property of the Company (or, if applicable, any successor). Notwithstanding
the foregoing, nothing in this Section 7.2 shall preclude the Company, in its
sole discretion, from establishing a “rabbi trust” or other vehicle in
connection with the operation of this Plan, provided that no such action shall
cause the Plan to fail to be an unfunded plan designed to provide deferred
compensation benefits for Non-Employee Directors within the meaning of Title I
of ERISA.

7.3. No Guarantee of Benefits. Nothing contained in the Plan shall constitute a
guaranty by the Company or any other person or entity that the assets of the
Company will be sufficient to pay any benefit hereunder.

7.4. No Creation of Employee Rights; Plan is Not A Contract of Employment.
Participation in the Plan shall not be construed to give or deem any Participant
to be an employee of the Company. This Plan shall not constitute a contract of
employment between the Company and any Participant.

7.5. Non-Alienation Provision. No interest of any person or entity in, or right
to receive a benefit or distribution under, the Plan shall be subject in any
manner to sale, transfer, anticipation, assignment, pledge, attachment,
garnishment, or other alienation or encumbrance of any kind; nor may such
interest or right to receive a distribution be taken, either voluntarily or
involuntarily for the satisfaction of the debts of, or other obligations or
claims against, such person or entity, including claims for alimony, support,
separate maintenance and claims in bankruptcy proceedings.

 

9



--------------------------------------------------------------------------------

7.6. Applicable Law; Severability. The Plan shall be construed and administered
under the laws of the State of New Jersey, except to the extent that such laws
are preempted by ERISA, if applicable. In the event any provision of this Plan
shall be determined to be illegal or invalid for any reason, the remaining
portion(s) shall continue in full force and effect as if such illegal or invalid
provision had never been included herein.

7.7. No Impact on Other Benefits. Amounts accrued under the Plan shall not be
included in a Participant’s compensation for purposes of calculating benefits
under any other plan, program or arrangement sponsored by the Company.

7.8. Data. Each Participant or beneficiary shall furnish the Committee all
proofs of dates of birth and death and proofs of continued existence necessary
for the administration of the Plan, and the Company shall not be liable for the
fulfillment of any Plan benefits in any way dependent upon such information
unless and until the same shall have been received by the Committee in a form
satisfactory to it.

7.9. Incapacity of Recipient. If a Participant or other beneficiary entitled to
a distribution under the Plan is living under guardianship or conservatorship,
distributions payable under the terms of the Plan to such Participant or
beneficiary shall be paid to his or her appointed guardian or conservator and
such payment shall be a complete discharge of any liability of the Company under
the Plan.

7.10. Usage of Terms and Headings. Words in the masculine gender shall include
the feminine and the singular shall include the plural, and vice versa, unless
qualified by the context. Any headings are included for ease of reference only,
and are not to be construed to alter the terms of the Plan.

 

10